IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50056
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

PEDRO VENEGAS, also known as
Victor Torres-Gutierrez, also
known as Pedro Rangel Hernandez,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-00-CR-1562-ALL-H
                        --------------------
                         September 17, 2001

Before JOLLY, HIGGINBOTHAM, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Pedro Venegas appeals his sentence following his guilty-plea

conviction for importing and possessing marijuana in violation of

21 U.S.C. §§ 841, 952, and 960.    Venegas argues that the district

court erred in refusing to adjust his sentence downward for

accepting responsibility and for being a minor participant in the

offense.

     Given the enhancement of Venegas’ sentence under U.S.S.G.

§ 3C1.1, Venegas’ use of false names, his refusal to speak with

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50056
                                -2-

the probation officer, and the great deference given to the

sentencing judge, the district court’s refusal to apply the

downward adjustment for acceptance of responsibility was not

error.   See United States v. Lujan-Sauceda, 187 F.3d 451, 452

(5th Cir. 1999).   Nor is there any error in the district court’s

refusal to apply the minor-participant adjustment given the large

amount of marijuana involved.   See United States v. Rojas, 868

F.2d 1409, 1410 (5th Cir. 1989).   The judgment of the district

court is AFFIRMED.